department of the treasury internal_revenue_service washington d c date number release date cc pa apjp br3 spr-125396-00 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel sb_se salt lake city cc sb slc from deborah a butler associate chief_counsel procedure and administration cc pa subject abusive trust cases this chief_counsel_advice responds to your request for advice chief_counsel_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent issue whether the memorandum proposed by area_counsel through the national field coordinator for the national abusive trust project should be issued and a sample motion to dismiss for failure to state a claim upon which relief can be granted and a sample motion to withdraw the motion to dismiss for failure to state a claim can be posted on the abusive trust website conclusion the memorandum should be issued and the sample motion to dismiss for failure to state a claim upon which relief can be granted and the sample motion to withdraw the motion to dismiss for failure to state a claim can be posted on the abusive trust website subject_to the following recommendations facts numerous tax_court petitions have been filed in abusive trust cases where petitioners allege frivolous arguments in the documents filed as petitions which do not comport with the rules_of_practice and procedure of the tax_court as to the form and content and thus fail to state a claim upon which relief can be granted these abusive trust cases are typically related whipsaw cases in which the internal_revenue_service service asserts alternative and inconsistent positions in order to protect the service’s interest in ultimately assessing and collecting the proper taxes from the proper persons or entities the service determines that the trusts are shams or in the alternative grantor trusts owned by the individual and that all income from the trusts are attributable to the individual to protect the service’s position deficiencies are also determined against the trusts by leaving in place all income reported by the trusts while disallowing the purported deductions for failure to substantiate in numerous instances counsel attorneys have filed motions to dismiss for failure to state a claim upon which relief can be granted which resulted in decisions on the merits in both the individual and trusts cases the tax_court has been somewhat troubled by entering decisions effectively upholding both sides of the service’s whipsaw determinations however by entering the full amount of the deficiency against the individual while simultaneously entering zero deficiency decisions against the trusts the service could lose the benefit of the whipsaw against the trusts should the individual appeal his her case furthermore in some instances motions to dismiss for failure to state a claim have been filed where the capacity of the purported trustee to bring the action has not been established area_counsel through the national field coordinator for the national abusive trust project requested our review of the following a memorandum notifying field sbse attorneys working abusive trust cases of the problem a sample motion to dismiss for failure to state a claim upon which relief can be granted which will be posted on the abusive trust website and a sample motion to withdraw the motion to dismiss for failure to state a claim which will be posted on the abusive trust website the memorandum advises that when the service issues whipsaw notices and both the individuals and trusts file petitions which fail to state a claim counsel should file a motion to dismiss for failure to state a claim upon which relief can be granted against the individual but not against the trusts counsel can file motions to dismiss against the trusts based on jurisdictional grounds at any time motions to dismiss based upon the pleadings such as motions to dismiss for failure to state a claim and motions for a more definite statement should not be filed against the trusts until the tax_court has disposed of any motion to dismiss for failure to state a claim filed against the related individual this will typically necessitate answering the trust cases after the decision of the tax_court involving the individual’s case has become final counsel may take appropriate action against the trusts based on the facts of the case which may include taking no action against the trusts until the case reaches a trial calendar conducting discovery to determine whether the trustee has authority to file the petition conceding the trust case or any other action deemed appropriate and if motions to dismiss for failure to state a claim have already been filed against individuals and their related trusts consideration should be given to withdrawing the motions against the trusts law and analysis in the first sentence of the statement of the problem section of the proposed memorandum you state that numerous petitions have been filed in abusive trust cases which make nothing but typical tax protest arguments in the first sentence of the last paragraph on page of the memorandum you use the language typical tax protest arguments in paragraph on page and paragraph on page of your sample motion to dismiss for failure to state a claim you use the language frivolous tax protestor arguments in paragraph on page of your sample motion to dismiss for failure to state a claim you use the language tax protest arguments while these characterizations would not be considered violations of section of the internal_revenue_service restructuring and reform act of we recommend that you avoid language such as tax protest or tax protestor the advice in the memorandum that motions to dismiss based upon the pleadings should not be filed against the trusts until the tax_court has disposed of any motion to dismiss for failure to state a claim filed against the related individual should be clarified pursuant to tax_court rule a counsel ha sec_45 days from the service of a petition within which to make a motion to dismiss for failure to state a claim or motion for a more definite statement after that time period counsel cannot not file the aforementioned motions but may file a motion for judgment on the pleadings should the pleadings fail to state a claim assuming the tax_court has jursidiction the advice in the memorandum that after the decision of the tax_court involving the individual’s case has become final counsel may take appropriate action against the trusts based on the facts of the case should be clarified in every case the purported trustees have to establish their capacity to bring the action finally we recommend that your memorandum advise that any motion to withdraw should be reviewed by administrative provisions and judicial practice branch as a general matter your proposed sample motion to dismiss for failure to state a claim is cumbersome and may be difficult to adapt to a particular case we have found that motions to dismiss for failure to state a claim filed in the past by the various counsel offices have been sufficient for the sake of simplicity we recommend that you set out the various responses to the frivolous arguments in a separate document also to be posted on the website this will allow counsel to use the bare bones motion without having to delete most of the paragraphs counsel could then cut and paste any appropriate response from the other document you will also have to correct the numerous typographical and citation errors contained in your motion paragraph on page of your sample motion to dismiss for failure to state a claim provides if petitioner is alleging that the court has no jurisdiction in this case then the petitioner obviously had no intention of petitioning the court for the redetermination of the deficiencies herein and the case should be dismissed because there was no intent to file a petition this paragraph is misleading in that it implies that the court’s jurisdiction depends upon the intent of the petitioner we recommend that this paragraph be deleted we recommend that you delete footnote on page since it is editorial in nature if you have any further questions please call administrative provisions and judicial practice branch at by richard g goldman deborah a butler associate chief_counsel procedure and administration chief branch administrative provisions and judicial practice
